Citation Nr: 1439074	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Currently, jurisdiction is with the Buffalo, New York RO.

Recharacterization of the Issue

The Board notes that the Veteran originally filed a claim of entitlement to service connection for PTSD.  The medical evidence of record indicates, however, that in addition to a diagnosis of PTSD, he has also been diagnosed with major depression.  Therefore, although not claimed by the Veteran, the appeal is broadened from the Veteran's original claim to include entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that a Veteran's claim for PTSD must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits in support of the claim).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The VBMS contains only one document at the moment that is a duplicative of a document in the paper claims file.  On the other hand, Virtual VA includes copies of VA outpatient treatment records through October 2013, which have been considered by the RO in an October 2013 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

When VA receives a complete or substantially complete application for benefits, VA is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claims, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran contends that he is suffering from PTSD as a result of an accident, wherein he ran over and killed a truck driver on his way to Paris while he was stationed in Germany.  The record also indicates that the Veteran suffered depression since service as a result of the failure of his commanding officer to let him go visit his father, who died before the Veteran could arrive.  The Board notes that no VA examinations or medical opinions have been provided with regard to the Veteran's psychiatric disabilities.  In that vein, the Board notes that VA must provide the Veteran with a VA examination because the criteria under McLendon, supra, are met.  See also 38 C.F.R. § 3.159(c)(4).   

First, the Board notes that an October 2007 outpatient note from the Hudson Valley VA Medical Center (VAMC) diagnosed the Veteran with PTSD on Axis I.  Furthermore, a March 1994 note from Dr. Roemmelt at the Benjamin Rush Center documents a diagnosis of major depression on Axis I.  

Second, in a May 2008 statement, the Veteran claimed that in July 1967, while he was stationed in Germany, he was driving to Paris with his wife and another couple.  He noted that as he was driving up a hill, a man ran toward the car and the Veteran accidentally hit him and killed him.  The Veteran added that the man had a toddler who started crying.  Although the Veteran tried to resuscitate him, the man died.  The Veteran claimed that after this incident, he could not hold a job and his marriage fell apart, and that he could not relate to anyone and ended up doing drugs to kill the thoughts in his head.  During an April 2008 psychiatry note from Hudson Valley VAMC, the Veteran reported that he still had nightmares related to the accident in France.  Although the RO issued a formal finding of lack of information required to corroborate the Veteran's stressor associated with his claim of PTSD, in an undated statement, which was received at the RO in December 2007, the Veteran's ex-wife corroborated the Veteran's statement regarding the accident.  

The Board observes that the Veteran and his wife are competent to report on factual matters of which they had firsthand knowledge, e.g., the car accident in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disorder, or symptoms of a disorder, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a March 1994 treatment report by Dr. Roemmelt at Benjamin Rush Center indicates that the Veteran has suffered depression "as early as the time when his father died in 1968," when he was still in service.  Dr. Roemmelt noted that the Veteran's "commanding officer did not allow him to come to visit his ailing father until it was too late.  He arrived when his father had already died."  Dr. Roemmelt diagnosed the Veteran with severe and recurrent, major depression on Axis I.  

Therefore, because the Veteran claims that the accident in service caused him PTSD, and that the evidence indicates that he is also suffering from major depression, which may be related to the incident in service where the Veteran's commanding officer did not let him leave to visit his father, the Board concludes that the claim must be remanded so that the AOJ can provide the Veteran with a VA medical examination and opinion.

The AOJ last associated with the Veteran's claims file records of his treatment at the Syracuse, New York VA Medical Center (VAMC) from October 2013.  On remand, efforts should be made to obtain records of any relevant VA treatment the Veteran may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  The AOJ should also obtain copies of any private treatment records for which the Veteran provides authorized release.   

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of any records pertaining to any relevant treatment the Veteran has received at any VA facility since October 2013, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2. Ask the Veteran to provide a release for relevant records of treatment from any private care providers from which he received treatment.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the foregoing developments have been completed to the extent possible, schedule the Veteran for a VA mental disorders examination, to include PTSD, with a VA psychiatrist or psychologist, to determine the likely nature and etiology of any diagnosed psychiatric disorder.  The entire claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.

(a) The VA examiner is requested to identify any psychiatric disorder, other than PTSD, currently experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his mental status examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the VA examiner is requested to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed psychiatric disorder, other than PTSD, is related to active service or any incident of service, to include a car accident in France in service, and/or inability to see his dad before his death as a result of the failure of his commander to allow the Veteran to leave.  A complete rationale must be provided for any opinion expressed.

(b) With respect to PTSD, the VA examiner is requested to state whether the Veteran currently suffers from PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).
Thereafter, the VA examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran currently suffers from PTSD as a result of his time in active duty service, again to include his alleged stressor of a car accident in France in service.  The examiner should assess the credibility of any stressors alleged by the Veteran.  A complete rationale should be provided for any opinion expressed, and the stressor upon which any diagnosis of PTSD is made must be identified in detail.

4. To help avoid a further remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



